Citation Nr: 0810944	
Decision Date: 04/03/08    Archive Date: 04/14/08

DOCKET NO.  05-02 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia



THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder (PTSD) and dysthymic 
disorder.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1966 to August 
1969.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the Huntington, West Virginia, Department of 
Veterans Affairs (VA) Regional Office (RO).

The veteran was awarded service connection for PTSD and 
dysthymic disorder by an August 2003 rating decision.  A 
30 percent disability evaluation was assigned with an 
effective date of December 8, 1989.  The veteran disagreed 
with the disability evaluation assigned and has perfected an 
appeal as to that issue.  Prior to the award of service 
connection, the case was remanded by the Board for additional 
development on 3 separate occasions.  The veteran was also 
afforded personal hearings before a Hearing Officer and a 
Member of the Board prior to the grant of service connection.  
Transcripts of those hearings are of record as well as a 
transcript of a cassette tape submitted by the veteran.


FINDING OF FACT

Throughout the appeal period, PTSD and dysthymic disorder 
were primarily manifested by depression, anxiety, 
irritability, impaired attention and concentration, 
nightmares, episodes of panic, isolative and avoidance 
behaviors, and exaggerated startle response.  Severely 
impaired ability to establish and maintain effective or 
favorable relationships with people; psychoneurotic symptoms 
of such severity and persistence that there is severe 
impairment in the ability to obtain or retain employment; and 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood are not shown.  




CONCLUSION OF LAW

With reasonable doubt resolved in favor of the veteran, the 
criteria for an initial evaluation of 50 percent, but no 
more, for PTSD and dysthymic disorder have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
4.7, 4.130, Diagnostic Code (DC) 9411 (2007); 4.132, DC 9411 
(1996).     


REASONS AND BASES FOR FINDING AND CONCLUSION
I. Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102- 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2007)) imposes obligations on VA in terms of its duty 
to notify and assist claimants.  When VA receives a complete 
or substantially complete application for benefits, it is 
required to notify the claimant and his representative of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004), the Court held that VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  VCAA notice should be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Id.  

Here, the veteran is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess, the Court held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has of record VA treatment records, 
private treatment records, hearing transcripts, photographs, 
"buddy statements", service personnel records and service 
treatment records.  There is no indication that any other 
treatment records exist that should be requested, or that any 
pertinent evidence has not been received.  VA examinations 
were provided in connection with this claim.  

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159(b), 20.1102 (2007); Pelegrini, supra; 
Quartuccio, supra; Dingess, supra.  Any error in the sequence 
of events or content of the notice is not shown to have any 
effect on the case or to cause injury to the claimant.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

II. Increased Rating

The veteran asserts that throughout the appeal period he 
warrants a disability rating higher than 30 percent for PTSD 
and dysthymic disorder.  

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  VA has a duty to acknowledge and consider 
all regulations which are potentially applicable through the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Compensation for service-connected injury is limited to those 
claims which show present disability.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  However, in cases such as this, 
involving the assignment of initial ratings following the 
initial award of service connection for PTSD and dysthymic 
disorder, VA must address all evidence that was of record 
from the date of the filing of the claim on which service 
connection was granted (or from other applicable effective 
date).  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999).  
Accordingly, separate ratings may be assigned (at the time of 
the initial rating) for separate periods of time based on the 
facts found.  Id.  This practice is known as "staged" 
ratings.  The Board acknowledges that in cases where 
entitlement to compensation has already been established a 
claimant may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 
21 Vet. App. 505 (2007).  The analysis in the following 
decision is undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.  

The Board notes that the applicable rating criteria for PTSD 
were amended effective November 6, 1996.  61 Fed. 
Reg. 52,695-52,702 (October 8, 1996).  Pursuant to VAOPGCPREC 
7-2003 (November 19, 2003), where the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the appellant 
normally applies, absent Congressional intent to the 
contrary.  Therefore, the Board must evaluate the veteran's 
claim under both the former criteria in the VA schedule for 
Rating Disabilities and the current regulations in order to 
ascertain which version is most favorable to his claim, if 
indeed one is more favorable than the other.  The Board will 
lay out the former criteria and the amended criteria for the 
benefit of comparing the criteria.

Diagnostic Code 9411, in effect prior to November 6, 1996, 
states that Notes (1) to (4) following the rating formula 
should be read well before applying the general rating 
formula.  38 C.F.R. § 4.132, DC 9411 (1996).  Prior to 
November 6, 1996, dysthymic disorder was also rated using the 
General Rating Formula for Psychoneurotic Disorders.  See 
38 C.F.R. § 4.132, DC 9405 (1996).  Under the General Rating 
Formula for Psychoneurotic Disorders the criteria and 
evaluations for PTSD and dysthymic disorder are as follows, 
in relevant parts:

Ability to establish and maintain effective or 
favorable relationships with people is severely 
impaired.  The psychoneurotic symptoms are of such 
severity and persistence that there is severe 
impairment in the ability to obtain or retain 
employment - 70 percent.  

Ability to establish or maintain effective or 
favorable relationships with people is considerably 
impaired.  By reason of psychoneurotic symptoms the 
reliability, flexibility and efficiency levels are 
so reduced as to result in considerable industrial 
impairment - 50 percent.  

Definite impairment in the ability to establish or 
maintain effective and wholesome relationships with 
people.  The psychoneurotic symptoms result in such 
reduction in initiative, flexibility, efficiency 
and reliability levels as to produce definite 
industrial impairment - 30 percent.

Note (1): Social impairment per se will not be used 
as the sole basis for any specific percentage 
evaluation, but is of value only in substantiating 
the degree of disability based on all of the 
findings.  

Note (4): When two diagnoses, one organic and the 
other psychological or psychoneurotic, are 
presented covering the organic and psychiatric 
aspects of a single disability entity, only one 
percentage evaluation will be assigned under the 
appropriate diagnostic code determined by the 
rating board to represent the major degree of 
disability.  When the diagnosis of the same basic 
disability is changed from an organic one to one in 
the psychological or psychoneurotic categories, the 
condition will be rated under the new diagnosis.  

38 C.F.R. § 4.132, DC 9411 (in effect from February 
3, 1998).  

The current regulations, in effect as of November 6, 1996, 
establish a general rating formula for mental disorders.  
38 C.F.R. § 4.130 (2007).  Ratings are assigned according to 
the manifestation of particular symptoms.  However, the use 
of the term "such as" in 38 C.F.R. § 4.130 demonstrates 
that the symptoms after that phrase are not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating.  Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence 
considered in determining the level of impairment under 
§ 4.130 is not restricted to the symptoms provided in the 
Diagnostic Code.  Instead, VA must consider all symptoms of a 
claimant's condition that affect the level of occupational 
and social impairment, including, if applicable, those 
identified in the DSM-IV (American Psychiatric Association: 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994)).  Id.

Under 38 C.F.R. § 4.130, DC 9411 (2007), the criteria and 
evaluations are as follows, in relevant parts:

Occupational and social impairment, with 
deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due 
to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine 
activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; 
impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike 
setting); inability to establish and maintain 
effective relationships - 70 percent

Occupational and social impairment with reduced 
reliability and productivity due to such symptoms 
as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining 
effective work and social relationships - 
50 percent.

Occupational and social impairment with occasional 
decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, 
with routine behavior, self-care, and conversation 
normal), due to such symptoms as:  depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent 
events) - 30 percent.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  
38 C.F.R. § 4.126(a) (2007).  The rating agency shall assign 
an evaluation based on all the evidence of record that bears 
on occupational and social impairment rather than solely on 
the examiner's assessment of the level of disability at the 
moment of the examination.  Id.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Initially, the Board notes that the veteran's claims file 
contains mental health treatment records and more than 10 VA 
psychiatric examinations conducted during the appeal period.  
These records show Global Assessment of Functioning (GAF) 
scores ranging from 30 to 65.  The GAF score is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Diagnostic and Statistical Manual of Mental 
Disorders 46-47 (4th ed. 1994).  Although the GAF score does 
not fit neatly into the rating criteria, it is evidence, 
which the Court has noted the importance of in evaluating 
mental disorders.  See Carpenter v. Brown, 8 Vet. App. 240 
(1995).  

GAF scores ranging between 61 and 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  Scores ranging from 
51 to 60 reflect more moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  Scores ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up other children, is defiant 
at home, and is failing at school).  A score from 21 to 30 is 
indicative of behavior which is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment or inability to function in almost 
all areas.  See 38 C.F.R. § 4.130 (incorporating by reference 
the VA's adoption of the DSM-IV, for rating purposes).

The Board has given consideration to the various GAF scores 
assigned to the veteran.  Unfortunately, the range of these 
scores represents everything from behavior which is 
considerably influenced by delusions or hallucinations to 
some mild symptoms such as depressed mood and mild insomnia.  
Given that the period for consideration encompasses almost 20 
years, some variation could be expected.  However, in this 
case, some of the scores assigned by various examiners are 
vastly different during the same periods of time.  For 
example, two VA examiners assigned the veteran a GAF score of 
30 in August 1999 and stated that his highest GAF score in 
the last year was also 30.  VA treatment records from that 
same month show a GAF score of 60 and a GAF score as high as 
65 in the year prior.  Given the discrepancies in the 
reported GAF scores, the Board has given more probative 
weight to the specifically reported symptoms and levels of 
functioning as these reports have remained more stable.  
 
The Board notes that the 2 VA examiners who assigned GAF 
score of 30 in August 1999 did not note any behavior that was 
considerably influenced by delusions or hallucinations.  In 
fact, the examiners specifically noted that the veteran was 
negative for hallucinations or illusions and that there was 
no evidence of inappropriate behavior or suicidal or 
homicidal ideation.  It was also noted that the veteran 
thoughts were logically organized and that his speech was of 
normal volume, rate, and cadence.  The examiners did note 
that the veteran "does likely not care for himself, in that 
he does not prepare his own meals and does not present with 
good hygiene most of the time."  

Other VA examination reports show a starkly different picture 
regarding the veteran's care and hygiene.  For example, a 
September 2000 VA examination report states that the veteran 
indicated that he was able to dress, clean and wash himself, 
and that he helps take care of his mother, cooks, cleans, 
likes to cut grass and watches television.  He was reportedly 
casually dressed in jeans and T-shirt and unshaven.  It is 
unclear if the August 1999 examination took place during a 
period of exacerbation of the veteran's disability.  The 
examiners did indicate a belief that a 1998 abdominal 
surgery, which resulted in the veteran having a colostomy bag 
attached, likely exacerbated some of the veteran's PTSD 
symptoms.  Other treatment records from that period of time 
describe the veteran as euthymic with mild to moderate 
anxiety and depression and an affect ranging from narrow to 
normal.  As a final note regarding the August 1999 VA 
examination, it was noted that the veteran had "outbursts of 
anger;" no further explanation or examples were given, and 
no such outbursts are reported in the other competent medical 
evidence of record. 

After a careful review of the evidence, the Board finds that 
with reasonable doubt resolved in the veteran's favor, a 
50 percent disability evaluation, but no more, is warranted 
for PTSD and dysthymic disorder.  The preponderance of the 
evidence is against a finding that the veteran warrants an 
initial evaluation in excess of 50 percent for PTSD and 
dysthymic disorder at any time throughout the appeal period.  

Throughout the appeal period, PTSD and dysthymic disorder 
were primarily manifested by depression, anxiety, 
irritability, impaired attention and concentration, 
nightmares, episodes of panic, isolative and avoidance 
behaviors, and exaggerated startle response.  These symptoms 
have on many occasions been described as at least moderate 
(and sometimes as marked and severe), and occupational and 
social impairment has been noted as a result.  For example, a 
July 1990 VA examination report notes that the extent of the 
veteran's psychiatric problems appears to be moderate and his 
over-all prognosis is poor.  A VA examiner in August 1993 
noted that the veteran appears to have some severe 
psychological difficulties, and in April 1998 a VA examiner 
noted that the veteran has not functioned well over the years 
and has had great difficulty with occupational as well as 
interpersonal relationships.  VA examiners in August 1999 
noted the veteran was markedly depressed in mood and affect 
at that time.  Similar reports have been made by other 
medical professionals throughout the years.  

Given the veteran's reported symptomatology, combined with 
the reports of the severity of his symptoms and the affect 
they have on his life, the Board finds that with reasonable 
doubt resolved in favor of the veteran the competent medical 
evidence of record shows that his disability picture 
throughout the appeal period has continually more nearly 
approximated the criteria required for a 50 percent rating 
(considerable industrial impairment) as opposed to the 
criteria for a 30 percent rating (definite industrial 
impairment).  See 38 C.F.R. § 4.132, DC 9411 (1996).  
Accordingly, the veteran is entitled to an initial evaluation 
of 50 percent, but no more, for PTSD and dysthymic disorder.  
See 38 C.F.R. § 3.102, 4.7.  

The competent medical evidence of record supports a finding 
that the veteran does not warrant an initial evaluation in 
excess of 50 percent at any time throughout the appeal period 
considering the old criteria, or after November 6, 1996 
considering the new criteria.

A January 2003 VA examination report shows that the veteran 
complained of depression; anxiety; panic episodes with 
palpitations, smothering feeling, and hyperventilation; 
hopeless and helpless feelings; lack of desire; and being 
uncomfortable around people.  The mental status examination 
revealed that the veteran was casually dressed, rather tense, 
anxious, edgy, depressed, oriented for time, place, and 
person.  There was no evidence of any active hallucinations 
or delusions.  Attention and concentration were impaired.  
Memory and recall were intact as was judgment.  There was no 
evidence of any looseness of associations, flight of ideation 
or pressured speech.  Fund of knowledge was adequate.  There 
were no obsessive thoughts or compulsive actions.  The 
veteran denied being actively suicidal or homicidal.  The 
complaints and findings noted in the January 2003 VA 
examination are similar to those noted during the other 
numerous VA examinations and reports made during the course 
of this appeal.  

Considering the new criteria (in effect as of November 6, 
1996), a 70 percent disability rating contemplates 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood.  See 38 C.F.R. § 4.130, DC 9411 (2007).  
Examples of this type of impairment are: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  See id.  All of these symptoms do not need to 
be shown for the 70 percent rating to be awarded.  See 
Mauerhan, 16 Vet. App. 436; see also 38 C.F.R. § 4.7. 

Obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; and 
spatial disorientation are not shown by the competent medical 
evidence of record.  Numerous medical reports state that the 
veteran is oriented, has normal speech, and does not have 
obsessional rituals.  The veteran does report irritability, 
but periods of violence have not been reported (other than 
the unexplained entry about "outbursts of anger" in August 
1999) and impaired impulse control is not shown in any other 
way by the evidence of record. 

The veteran has on many occasions denied any suicidal 
ideation; although, on a couple of occasions he has reported 
passive suicidal ideation.  For example, in March 2007 the 
veteran admitted "fleeting occasional passive suicidal 
ideation with no plan."  The veteran's occasional reports of 
occasional suicidal ideation combined with all of his 
symptomatology do not rise to the level of disability 
contemplated in the 70 percent disability evaluation.  

Recurrent episodes of panic and depression are shown by the 
evidence of record.  The veteran's episodes of panic are 
typically described as palpitations, smothering feeling, and 
hyperventilation.  Some medical reports note no episodes of 
panic.  For example, see the August 20, 1999, VA examination 
report.  Near continuous panic is certainly not shown.  
Episodes of depression have continually been reported.  The 
effect of these symptoms has typically been described as 
moderate or moderate to severe.  There is no indication that 
episodes of panic and depression combined with the veteran's 
other symptoms affect the veteran's ability to function 
independently, appropriately and effectively.  It has been 
noted that the veteran is capable of completing daily 
activities.  For example, a January 2003 VA examination 
report states that regarding his daily activities, the 
veteran is able to dress, clean, and wash himself.  According 
to VA progress notes from August 2001 and April 2003, the 
veteran has been caring for his brother's grand children 
since his brother passed away.  It was noted in the earlier 
report that the veteran "sounds like an excellent parent."  
The April 2003 VA progress note also explained that the 
veteran's mother recently passed away and that the veteran 
had lived with her and cared for her for the last 15 years.  
It would appear that the veteran is able to function 
independently, appropriately and effectively.    

The veteran has reported being irritable, edgy, uncomfortable 
around people, and other similar symptoms.  It appears that 
he has some difficulty in adapting to stressful 
circumstances.  Again, the effect of his symptoms has 
frequently been reported as moderate or moderate to severe.  
Such is reflected in a 50 percent rating.  As with his other 
symptoms, at times greater disability has been noted; 
however, the overall disability picture does not support a 
finding that the veteran's difficulty in adapting to 
stressful circumstances, combined with his other symptoms, 
warrants a higher evaluation.  The Board takes this 
opportunity to point out that generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1. 

The competent evidence of record shows that the veteran has 
some difficulty with relationships.  For example, the 
veteran's brother-in-law accompanied the veteran to an August 
1999 VA examination and stated that the veteran does little 
but stay in his room.  However, an inability to establish and 
maintain effective relationships is not shown.  To his 
credit, subsequent to the above examination the veteran 
helped to raise his brother's grand children and he has also 
helped to care for his mother while she had Alzheimer's 
disease.  (See January 16, 2003 VA examination report and 
August 2001 to April 2003 VA progress notes.)   

Considering the old criteria, a 70 percent disability rating 
contemplated that the ability to establish and maintain 
effective or favorable relationships with people is severely 
impaired and that the psychoneurotic symptoms are of such 
severity and persistence that there is severe impairment in 
the ability to obtain or retain employment.  See 38 C.F.R. 
§ 4.132, DC 9411 (1996).  Note (1) of that code explained 
that social impairment per se will not be used as the sole 
basis for any specific percentage evaluation, but is of value 
only in substantiating the degree of disability based on all 
of the findings.  See id., Note (1).     

The veteran's symptoms have been detailed above.  While 
difficulty in establishing and maintaining effective work and 
social relationships is certainly shown, the veteran's 
reported symptoms do not cause a severely impaired ability to 
maintain effective or favorable relationships with people or 
to obtain or retain employment, as opposed to considerable 
impairment in these pursuits.  The veteran is not working, 
and has not for a number of years, but the evidence of record 
simply does not show that this is a result of his PTSD and 
dysthymic disorder.  At the veteran's most recent VA 
psychiatric examination, from February 2005, it was noted 
that his physical, emotional, and psychiatric condition 
including his PTSD has "definitely affected him socially, 
industrially, and occupationally."  While an effect has been 
noted, severe impairment simply is not shown.  The veteran 
has helped to raise his brother's grand children and cared 
for his mother for years while she had Alzheimer's disease.  
Such is not indicative of a person who is severely impaired 
in maintaining relationships or in obtaining and retaining 
employment.    

The Board is well aware that every symptom described in the 
different grades of disability does not need to be shown for 
entitlement to a higher rating.  See 38 C.F.R. § 4.21.  For 
all the reasons above, the Board finds that the veteran's 
disability picture more nearly approximates the criteria 
required for the 50 percent rating for PTSD (and 
psychoneurotic disorders) than the criteria required for the 
70 percent rating.  See 38 C.F.R. §§ 4.130, DC 9411 (2007); 
4.132, DC 9411 (1996).  As such, the Board finds that the 
veteran is not entitled to an evaluation in excess of 
50 percent for PTSD and dysthymic disorder.  See 38 C.F.R. 
§ 4.7.  The Board has considered all of the veteran's 
symptoms and not just those listed in the rating criteria.

The veteran is competent to report his symptoms.  To the 
extent that the veteran has asserted that he warrants more 
than a 50 percent evaluation, the Board finds that the 
preponderance of the evidence does not support his 
contentions, for all the reasons stated above.  The Board is 
responsible for weighing all of the evidence and finds that 
the preponderance of it is against an initial evaluation in 
excess of 50 percent for PTSD and dysthymic disorder, and 
there is no doubt to be resolved.  Gilbert, 1 Vet. App. at 
55.  The Board finds no basis upon which to predicate 
assignment of "staged" ratings.  

The Board notes it does not find that consideration of 
extraschedular ratings under the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2007) is in order.  The Schedule for Rating 
Disabilities will be used for evaluating the degree of 
disabilities in claims for disability compensation.  The 
provisions contained in the rating schedule will represent as 
far as can practicably be determined, the average impairment 
in earning capacity in civil occupations resulting from 
disability.  Id.  In the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability.  The governing norm in these 
exceptional cases is: a finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  Id.

The Board emphasizes that the percentage ratings under the 
Schedule are representative of the average impairment in 
earning capacity resulting from diseases and injuries.  
Section 4.1 of Title 38 of the Code of Federal Regulations 
states that, "[g]enerally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."

Thus, with this in mind, the Board finds that the veteran's 
symptoms that warrant the 50 percent evaluation for PTSD and 
dysthymic disorder are clearly contemplated in the Schedule 
and that the veteran's service-connected disability is not so 
exceptional nor unusual such as to preclude the use of the 
regular rating criteria. 




	(CONTINUED ON NEXT PAGE)




ORDER

An initial evaluation of 50 percent, but no more, for PTSD 
and dysthymic disorder is allowed; to this extent the appeal 
is granted subject to the law and regulations governing the 
award of monetary benefits.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


